J.D. Moye, Mattie Moye and Melvin Jenkins were indicted for the crime of murder in the first degree. J.D. Moye was convicted of manslaughter and asks review on writ of error. Mattie Moye and Melvin Jenkins were acquitted. *Page 700 
The only challenge to the judgment is based on the question of the sufficiency of the evidence.
The record discloses that the evidence was amply sufficient to support a verdict and judgment of conviction of a higher degree of unlawful homicide than manslaughter against all the defendants. Why the two were acquitted is not apparent from the record but that such miscarriage of justice occurred is no reason why the appellant who inflicted the fatal wounds should not be punished.
On the whole record no reversible error is made to appear.
The judgment is affirmed.
So ordered.
BROWN, C. J., WHITFIELD, TERRELL and BUFORD, J. J., concur.
ADAMS, J., disqualified.